DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7,21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claims 6,21,25, the limitation of “having two or more holes extending through said void-containing layer from an upper void-containing layer surface of said void-containing layer to a lower void-containing layer surface of said void-containing layer, each of said two or more holes extending perpendicularly and unidirectionally through a center portion of said void-containing layer so as to extend from said upper void-
 	All other claims depending on the above rejected claims are also rejected the same.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 For claim 25, the liquid composition is functionally claimed in line 13; however, it appears that in part (IV), applicant is further defining and positively claiming the composition comprising one or more medications. Thus, the scope of the claim is inconsistent and unclear. 
 	Claim 26 depends on claim 25 above, thus, is also rejected the same. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4,5,8,11,12,17,20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tilghman (US 20090149793 A1).
 	For claim 1, Tilghman discloses a hoof care kit comprising: a hoof care pad, said hoof care pad comprising: a backing layer (12) comprising a central backing layer portion (not numbered but can be seen as the middle area of the layer 12 where the pad 16 is placed thereon), three or more backing layer extension portions (28a-e) extending outward from said central backing layer portion, an upper backing layer surface (any surface on top of the central backing layer portion and the three or more backing layer extension portions) along said central backing layer portion and said three or more backing layer extension portions, and a lower backing layer surface (any surface on the 
	For claim 4, Tilghman discloses wherein one or more of said cut-outs extends from said outer perimeter of said void-containing layer to said outer periphery of said central backing layer portion (can be seen in either embodiments of figs. 1-2,4-6 or figs. 13-15).  
	For claim 5, Tilghman discloses wherein said void-containing layer comprises two cut- outs positioned between each of said three or more backing layer extension portions (figs. 14, the dotted lines of the void-containing layer).  
	For claim 8, Tilghman discloses wherein said void-containing layer comprises a fiber- containing layer (para. 0017-0026, the material of the tape is a polyester fiber material).  
	For claim 11, Tilghman discloses wherein said three or more backing layer extension portions comprises five backing layer extension portions (the embodiment of figs. 1-9 show 5 backing layer extension portions 28a-e; also, in the embodiment of figs. 13-15, these show 6 extension portions, which, within the scope of “comprising” does include at least 5 extension portions).  
	For claim 12, Tilghman discloses wherein each of said three or more backing layer extension portions has a proximal end extension portion and a distal end extension portion, and at least one of said three or more backing layer extension portions has two opposing straight side lines extending between said proximal end 
	For claim 17, Tilghman discloses a liquid composition within said void-containing layer, said liquid composition comprising one or more medications for treating an animal hoof or a wound on an animal hoof (para. 0034).  
	For claim 20, Tilghman discloses a method of using the hoof care kit of claim 1 (as described above), said method comprising: positioning the hoof care pad along a hoof of an animal with the void-containing layer next to the hoof (as shown in either embodiments of figs. 1-9 or figs. 13-16); and attaching distal end extension portions of each of the three or more backing layerResponse To Restriction RequirementSerial No.: 16/207,664 Page -5-extension portions to side surfaces of the hoof.
	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tilghman (as above) in view of Rudy (US 4183156 A).
 	For claim 6, Tilghman is silent about wherein said void-containing layer comprises two or more holes extending through said void-containing layer from an upper void-containing layer surface of said void-containing layer to a lower void-containing layer surface of said void-containing layer, each of said two or more holes extending perpendicularly and unidirectionally through a center portion of said void-containing layer so as to extend from said upper void-containing layer surface to said upper backing layer surface and expose portions of said upper backing layer surface outlined by said two or more holes.
	Rudy teaches in the same field of endeavor of animal feet care kit or shoes, the care kit comprising a void-containing layer (32) comprises two or more holes (60)  extending through said void-containing layer from an upper void-containing layer surface of said void-containing layer to a lower void-containing layer surface of said void-containing layer (fig. figs. 2-5), each of said two or more holes extending perpendicularly and unidirectionally through a center portion of said void-containing layer so as to extend from said upper void-containing layer surface to said upper backing layer surface (surface of ref. 30) and expose portions of said upper backing layer surface outlined by said two or more holes (because they are through holes, one will see the upper backing layer surface .  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include two or more holes as taught by Rudy extending through said void-containing layer of Tilghman from an upper void-containing layer surface of said void-containing layer to a lower void-
	For claim 7, Tilghman as modified by Rudy is silent about wherein said two or more holes comprise from about 12 to 24 holes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the two or more holes of Tilghman as modified by Rudy be comprised from about 12 to 24 holes, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the amount of ventilation the use’s wishes to have) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tilghman (as above).
For claim 9, Tilghman is silent about wherein said fiber-containing layer has a basis weight of from about 800 gsm to about 1200 gsm, and a layer thickness of from about 1.0 millimeter (mm) to about 10.0 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fiber-containing layer Tilghman with a basis weight of from about 800 gsm to about 1200 gsm, and a layer thickness of from about 1.0 millimeter (mm) to about 10.0 mm, since it has been held that where routine testing and general experimental conditions are present, .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tilghman (as above) in view of Brasch (US 20170360542 A1).
For claim 14, Tilghman teaches adhesive in para. 0017-0018,0030 with at least one release liner (22, also on the surface of the tape material 18) sized to cover any exposable portions of said adhesive, but is silent wherein said adhesive is a pressure sensitive adhesive. 
 	Brasch teaches an animal bandage comprising pressure sensitive adhesive (para. 0049 and claim 12). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a pressure sensitive adhesive as taught by Brasch in place of the conventional adhesive of Tilghman in order to provide a bond of the pad onto the hoof due to the pressure applied to the adhesive.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tilghman (as above) in view of Hanson (US 5209048 A).
 	For claim 15, Tilghman is silent about further comprising a length of tubing, said length of tubing being sized so as to (i) extend from said void-containing layer of said hoof care pad to a point beyond an outer periphery of said backing layer, and (ii) have an inner diameter that enables a fluid to travel through said length of tubing from a first tube opening to a second tube opening at opposite ends of said length of tubing.  
	Hanson teaches a hoof care kit comprising a length of tubing (30), said length of tubing have an inner diameter that enables a fluid to travel through said length of tubing 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a length of tubing as taught by Hanson in the hoof care kit of Tilghman in order to provide application and irrigation of a medicament for the animal’s hoof. 
Tilghman as modified by Hanson would result in the tubing can be sized (functional recitation) so as to extend from said void-containing layer of said hoof care pad to a point beyond an outer periphery of said backing layer because the tubing of Hanson can go all the way inside the boot as shown in fig. 4 where the void-containing layer in the pad of Tilghman is located.
For claim 16, in addition to the above, Hanson teaches a boot sized to accept and store a hoof and lower leg portion of an animal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a boot as taught by Hanson in the hoof care kit of Tilghman as modified by Hanson in order to better protect the hoof and the bandage or pad therein for debris or contamination from the environment. 
Tilghman as modified by Hanson would result in wherein said length of tubing extends from said void-containing layer of said hoof care pad to a point beyond an open end of said boot because the tubing of Hanson can go all the way inside the boot as shown in fig. 4 where the void-containing layer in the pad of Tilghman is located.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tilghman (as above) in view of McSherry (US 20080156503 A1) and Rudy (as above).
 	For claim 21, the limitation has been explained in the above, thus, please see above teaching of Tilghman as modified by Rudy. Not discussed is the void-containing layer comprising a felt. 
	McSherry teaches a hoof care kit comprising a void-containing layer (18) comprising a felt (para. 0049).  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to manufacture the void-containing layer of Tilghman as modified by Rudy out of a felt as taught by McSherry, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (to provide better soaking of medicament as taught by McSherry in para. 0049) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
	For claim 22, the limitation has been explained in the above as taught by Tilghman as modified by Rudy and McSherry, thus, please see above claim 7. 
	For claim 23, Tilghman as modified by Rudy and McSherry would result in wherein said felt layer (as relied on McSherry for the felt material) (a) having an overall size and shape so as to (i) extend beyond an outer periphery of said central backing layer portion (as explained in the above) and (ii) into a proximal end extension portion of each of said three or more backing layer extension portions (as explained in the above), and (b) having an outer perimeter with one or more cut-outs, each cut-out independently .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tilghman as modified by McSherry and Rudy as applied to claims 21,22, 23 above, and further in view of Hanson (as above).
 	For claim 24, the limitation has been explained in the above, thus, please see above claims 15-16.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tilghman as modified by McSherry (as above), Rudy (as above), and Hanson (as above).
 	For claim 25, the limitation has been explained in the above, thus, please see above. 
	For claim 26, the limitation has been explained in the above, thus, please see above claim 7.
Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. Applicant argued the following:
However, Applicants note that ref 84 shown in FIGS. 13-15 represents a central body portion of sheet material 82, not a void-containing layer as suggested in the above passage. As discussed in in paragraph [0049], pad 98 is located on central body portion 84 as shown in FIG. 15.

 	While Tilghman may called ref. 84 as the central body portion, it is clearly a separate piece of material or element attached to the sheet material 82. This is clearly shown in fig. 14 in phantom because it is attached to the interior surface and not the outside surface. If ref. 84 was merely just the central portion of sheet material 82, then 
Applicants further note that any pad disclosed by Tilghman, namely, pad 16 or pad 98, is sized to be positioned within the central body portion 30/84 of a given bandage 12/80, not within any appendages/lobes 28a-28e/86a-86e extending from the central body portion 30/84 of a given bandage 12/80.

 	First, “sized to be positioned” is merely functional recitation to which certainly the pad 16of Tilghman can performed the intended function. Second, a central body portion is broad and does not pin point to any particular area as long as it is central. For example, fig. 1, one can consider the perimeter beyond the pad 16 as central portion, or just a small area on the center or a point that is in the middle being a central portion because it is just “a portion”. There is no boundary or dimension for what is consider central portion because a portion can be a point, a small area, a large area, etc.  Third, clearly from fig. 1, the pad 16 is surrounded in the center area by the lobes 28a-28e of the backing layer 12. Likewise, the layer 84 is surrounded in the center area by the lobes 86a-86e of the backing layer. 
In addition, Applicants note that the disclosure of Tilghman also fails to disclose the claim features of claim 6, namely, a void-containing layer comprises two or more holes extending through the void-containing layer from an upper void-containing layer surface of the void-containing layer to a lower void-containing layer surface of the void-containing layer, wherein each of the two or more holes extends perpendicularly and unidirectionally through a center portion of the void-containing layer so as to extend from the upper void-containing layer surface to the upper backing layer surface and expose portions of said upper backing layer surface outlined by the two or more holes.

 	Applicant has no support for the added limitation as stated in the above 112 1st rejection, thus, see above. In addition, Rudy is now relied on for this added limitation that is not supported in applicant’s disclosure. As stated, voids in a layer for protecting the hoof or feet are nothing new in the art and it is notoriously well-known to have these voids for purpose of ventilation or if the user wishes to use adhesive, the adhesive can seeps into these voids and provide a stronger bond or connection. 
	For the rest of applicant’s argument of the dependent claims, applicant did not argued in detail. Instead, applicant only further reiterate the claimed limitation by copying and pasting the claimed limitation. Thus, the examiner has no response except that the claimed limitation has been further explained with references to the prior art in the rejection above; hence, please see above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643